In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), dated July 20, 1993, which, inter alia, granted the cross motion of the defendant Metropolitan Suburban Bus Authority pursuant to CPLR 3211 (a) (5) and Public Authorities Law § 1276 (2) to dismiss the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff failed to demonstrate that fraud, misrepresentation, or deception induced him to refrain from timely commencing the action. Thus, the defendant Metropolitan Suburban Bus Authority is not estopped from interposing the Statute of Limitations as a bar to the action (see, Montelione v Greenburg Edgemont Union Free School Dist., 175 AD2d 113).
While the transcript of the hearing that the defendant Metropolitan Suburban Bus Authority served on the plaintiff’s counsel erroneously referred to the hearing as one pursuant to section 50-h of the General Municipal Law, "such inadvertence does not expand the time in which to commence an action against defendant as set forth in the Public Authorities Law” (Simon v Capital Dist. Transp. Auth., 95 AD2d 902).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.